Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2017 10938414.2 filed on 9/30/17.  It is noted that Applicant has filed a certified copy of the application.

REASONS FOR ALLOWANCE
The rejection to Claim 19 under 35 U.S.C. section 101 is withdrawn in light of Applicant’s amendment filed on 2/10/22.     

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (TREVOR, Pub. No:  US 2018-0338126; ELINE, Pub. No:  US 2016-0219223; SIMEK, Pub. No. US 2018-0139431; WAKABAYASHI, Pub. No:  US 2013-0076856) does not teach nor suggest in detail the limitations: 
“A method for a mobile device to photograph a panoramic image, the mobile device comprising a sensor and a camera, the method comprising: photographing, by the camera, a first image at a first time, and sensing, by the sensor, a first directing vector when the camera photographs the first image; sensing, by the sensor, an actually measured directing vector of the camera at a second time;  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record TREVOR does not teach or suggest in detail determining when a variation of an actually measured directing vector for a camera relative to a first directing vector is greater than or equal to a first trigger photographing 
TREVOR discloses a mobile device that can be used for photographing a panoramic image.  The prior art contains a camera and a sensor for determining a first directing vector when the camera photographs an image. The prior art also teaches sensing a directing vector of the camera at a second time as well as photographing a second image.  Finally, the prior art discloses sensing a second directing vector when the camera photographs the second image.  The closest NPL PARK (PARK, “Photographing for On-line Mobile Panoramas”, 2008) discusses generally direction vector determination of the photographing camera for panoramic capture but is at least silent as to determining when a variation of an actually measured directing vector for a camera relative to a first directing vector is greater than or equal to a first trigger photographing threshold as well as recites a time interval between the second time and the first time is greater than or equal to a second trigger photographing threshold. 

 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-9, 19-23 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481